Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1-2 objected to because of the following informalities:  
Claim 1, the term “[Equation]” is recited twice.
The limitation “Here, Vanode denotes…” should read “wherein, Vanode denotes…” Appropriate correction is required.
The limitation “Vref_el denotes a reference 15voltage applied from the data line in the sensing the first sensing current” should read “….in the sensing of the first sensing current...”
The limitation “Vref_u denotes a reference voltage applied from the data line in the sensing the sensing voltage” should read “….in the sensing of the sensing voltage of the sensing line…”
The limitation “Vinit denotes the initialization voltage applied from the sensing line in the sensing the sensing voltage” should read “….in the sensing of the sensing voltage of the sensing line…”
Claim 2, the limitation “Here t denotes time…” should read “…wherein t denotes time…”


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. (Note: rejection applies to subsequent dependent claim).
Claim 1 is a method claim with apparatus limitations. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph, In Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990), a claim directed to an automatic transmission workstand and the method steps of using it was held to be ambiguous and properly rejected under 35 U.S.C. 112, second paragraph. 
Claim 1, the limitation “sensing a first sensing current flowing through the sensing line, which sequentially includes…” it is not clear what “which sequentially includes” refers to.   
In the limitation “…and sensing a sensing voltage of the sensing line” it is not clear if the sensing of the sensing voltage is based on the “switching the second transistor…maintaining a turn-on state of the third stransistor….”. (If not, it is suggested to place this limitation in a separate line}. 
The limitation “Vref_el denotes a reference 15voltage applied from the data line in the sensing the first sensing current”, there is no recitation of reference voltage applied from the data line in the sensing of the first sensing current, prior to this limitation in the claim. Therefore, there is insufficient antecedent basis for this limitation in the claim.
The limitation “Vref_u denotes a reference voltage applied from the data line in the sensing the sensing voltage” , there is no recitation of a reference voltage applied from from the data line in the sensing the sensing voltage. There is insufficient antecedent basis for this limitation in the claim. 
The limitation “Vinit denotes the initialization voltage applied from the sensing line in the sensing the sensing voltage” , there is no recitation of an initialization voltage applied from the sensing line in the sensing the sensing voltage. There is insufficient antecedent basis for this limitation in the claim. 

Allowable Subject Matter
Claim 1-2 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  

    PNG
    media_image1.png
    51
    403
    media_image1.png
    Greyscale
 “Independent Claim 1 is allowable over the prior art since the cited references taken alone or in combination do not teach or suggest a method comprising “….sensing a sensing voltage of the sensing line; estimating a second sensing current using the sensing voltage; and determining a degradation compensation value by applying following 10[Equation ] ”, in combination with the other limitations in the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. see PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISMERY MERCEDES/               Primary Examiner, Art Unit 2627